Citation Nr: 1819995	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-40 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right thumb disorder.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected chronic Achilles' tendonitis, right foot.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected chronic Achilles' tendonitis, left foot.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1975, from February 1977 to July 1977, and from July 1978 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record.

The issues of entitlement to service connection for a right thumb disorder, and entitlement to initial ratings in excess of 10 percent for service-connected bilateral Achilles' tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's assertions of in-service noise exposure are competent and credible, and are consistent with the circumstances of his service.

2.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that these symptoms have continued to the present.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C. §§ 101, 1110, 1154(a) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)). 

On February 9, 2015, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus was a disease, rather than merely a symptom and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'" See Fountain v. McDonald, 27 Vet. App. 258 (2015).  As the Court held tinnitus to be a chronic disease subject to applicable presumptions, the disease now falls within the parameters of 38 C.F.R. § 3.303(b), as to claims of chronicity.

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").

The Veteran contends that he suffers from tinnitus as a direct result of noise exposure during service, and that he has experienced tinnitus since that time.  During the December 2017 hearing before the undersigned, the Veteran testified that his in-service noise exposure consisted of weapons fire, including M16s, grenades, and mortars; aircraft noise, including the sound of jets and helicopters; and radio communication equipment. See December 2017 Hearing Transcript, pp. 24-27.  Also testified that he experienced a ringing in his ears since active duty, but that he did not think anything of it.  See id. at 29.  He stated that, in 1986, it a had progressed to the point where he finally sought treatment and was finally diagnosed with tinnitus by his treatment provider.  See id. at 29-30.

Although the Veteran's service treatment records are silent for any complaints of tinnitus, the Board observes that his DD 214s confirm that his military occupational specialties (MOS) were aircraft parts specialist in the Army, and a field radio operator in the Marine Corps.  Moreover, the Veteran is competent to report in-service noise exposure, as well as in-service ringing in the ears following such exposure.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  As such, the Board finds his reports of in-service noise exposure credible as such are consistent with the type and circumstances of his military service, to include noise exposure due to proximity to weapons fire, aircraft, and radio equipment, while performing his duties.  38 U.S.C. § 1154(a) (2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Accordingly, the Board acknowledges the Veteran's exposure to noise during his military service, and that his lay statements concerning the onset of ringing in the ears during service are both competent and credible, despite any lack of documented complaints in his service treatment records.  

Resolving all reasonable doubt in his favor, the Board also finds that the Veteran currently has tinnitus.  Here, throughout the appeal period, the Veteran had reported experiencing tinnitus, described as a ringing in his ears.  Given the nature of the disability, the Board finds that he is competent to say that he has tinnitus, specifically a ringing of the ears, and the Board finds no reason to question his credibility as to that fact.

Turning the question of whether there is nexus, or link, between the Veteran's tinnitus and his in-service noise exposure, the Board finds that there is sufficient competent and credible evidence to establish that there is a likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).

The Board reiterates that the Veteran is competent to identify tinnitus, to include the onset of the disorder and the continuity of it over the years.  The Board nevertheless must consider whether he is credible in his assertions. See Layno, 6 Vet. App. at 469 (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Here, the Board finds the Veteran's assertions regarding continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed his in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service.  He has also reported that he experienced constant tinnitus since active duty, specifically a ringing in his ears, following his in-service noise exposure.  Moreover, there is no evidence in the record calling into the question the Veteran's credibility as pertaining to his history of tinnitus.  

The Board is aware that a May 2012 VA medical opinion concluded that, because the Veteran indicated that the onset of tinnitus was in 1986, it was less likely than not that such was a result of his in-service noise exposure.  However, as noted above, during the September 2017 hearing, the Veteran clarified that he did, in fact, experienced tinnitus in service, but that it was not until 1986 when he finally sought treatment.  Thus, it appears that the May 2012 VA examiner's opinion relies upon a misunderstanding of the Veteran's medical history.

In sum, the Veteran has provided competent and credible evidence that he experienced symptoms of tinnitus since his military service, and the Board finds no reason to question the veracity of such statements.  These statements are entitled to significant probative weight, and thus, are sufficient to establish a likely continuity of symptomatology from service to the present for tinnitus.  38 C.F.R. § 3.303(b); Walker, supra.  Thus, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board notes at the outset that there may be outstanding VA treatment records which contain information relevant to the Veteran's remaining claims.  The most recent VA treatment records associated with the claims file are dated through February 10, 2014.  However, during his December 2017 hearing, the Veteran testified that he received ongoing VA treatment.  To ensure that there is an adequate record upon which to decide the Veteran's claims, a remand is necessary to obtain any VA treatment records dated from February 10, 2014, to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran claims entitlement to service connection for right thumb disorder.  During his December 2017 hearing, the Veteran testified that he underwent a procedure which stationed at Fort Lee, Virginia.  He stated that he sought treatment for a swollen thumb, and that an incision was made to drain fluid from his thumb.  He states that, since then, he has had a "nerve" growing on the side of his thumb.  He testified that he experiences pain and limited mobility, and that his thumb will sometimes swell.  See December 2017 Hearing Transcript, pp. 17-19.

The Veteran's service treatment records confirm that he was seen in March 1975 for a swollen right thumb at the Fort Lee clinic.  

To date, the Veteran has not been afforded a VA examination to determine whether any right thumb disorder is related to his military service.  With regard to the lay statements of record concerning his in-service and post-service symptoms, the Board notes that the Veteran is competent to report his in-service symptoms, and he is competent to report a continuity of symptoms following service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, the Board finds that the lay statements and the March 1975 service treatment record are sufficient to trigger VA's duty to assist by affording him VA examination to address whether any right thumb disorder is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

With regard to the Veteran's claims for higher initial ratings, the Board notes that, when an increase in the level of a disability is at issue, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran's most recent examination to assess the nature and severity of his service-connected bilateral chronic Achilles' tendonitis was performed in September 2014.  However, during his December 2017 hearing, the Veteran testified that his symptoms had subsequently worsened.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only is this last examination remote, the record indicates that his condition may have worsened.
As such, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate his claims for higher ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records dated from February 10, 2014, to the present with the claims file.

2.  The Veteran should be afforded a VA examination to determine whether any currently-diagnosed right thumb disorder had its onset during or is otherwise related to his military service.  The record and a copy of this Remand must be made available to the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should take a history from the Veteran as to the progressin of his thumb condition.

Following a review of the entire record, to include the lay statements from the Veteran concerning onset and continuity of symptomatology, the examiner should address the following questions:

a)  Clarify all diagnoses associated with the Veteran's right thumb.

b)  For any right thumb diagnosis, is it at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset during, or is otherwise related to, his active duty service, to including his March 1975 in-service treatment for a swollen right thumb?

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service and continuity of symptomatology, and the opinion should reflect such consideration.  

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any chronic right thumb problems in the Veteran's service treatment records.

3.  The Veteran should be scheduled for an appropriate VA examination by a competent medical professional to determine the current nature and severity of his service-connected bilateral chronic Achilles' tendonitis.  The entire record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner must address each of the following questions:

a)  The examiner should describe all symptoms associated with the Veteran's service-connected bilateral chronic Achilles' tendonitis.

b)  The examiner should conduct range of motion testing (expressed in degrees), and test for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If pain is noted on range-of-motion testing, the examiner must specify at what point the Veteran's loss of range of motion was due to pain and at what point the evidence of pain ended.

c)  The examiner should render specific findings as to the additional limitation of motion due to pain on motion, weakness, excess fatigability, or incoordination, as well as any additional functional effects.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  

d)  The examiner should ask the Veteran to report any range of motion loss during flare-ups or following repeated use.  Record his reports and opine whether the reports are consistent with the disability found on the examination.  Even if the Veteran is not experiencing a flare-up at the time of the examination, the examiner must elicit relevant information as to flare ups and ask him to describe the additional functional loss, if any, he suffers during flare-ups or following repeated use.  

The examiner should then estimate the functional loss, including loss of range of motion, due to flare-ups or following repeated use based on all the evidence of record-including the Veteran's lay statements.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include objective medical findings, any medical records, accepted medical principles, and the Veteran's lay statements.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

4.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


